          Case 1:20-cr-00500-JGK Document 99 Filed 08/02/21 Page 1 of 2




                                                                                      JAMES JOSEPH BENJAMIN, JR.
                                                                                      +1 212.872.8091/fax: +1 212.872.1002
                                                                                      jbenjamin@akingump.com




                                                    August 2, 2021

VIA ECF

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10001

       Re:     United States v. Hayes, et al., 20 Cr. 500 (JGK)

Dear Judge Koeltl:

        We respectfully submit this letter on behalf of Arthur Hayes to request a modification to
his bail conditions. The government and pretrial services consent to this request.

        Mr. Hayes voluntarily surrendered on April 6, 2021, and is currently on bail on the
following conditions: a $10M personal recognizance bond, co-signed by one financially
responsible person, and secured by $1.5M in cash; maintenance of residence in Singapore; and
travel restricted to and from New York (all districts) and points in between necessary for travel.

         On consent, we respectfully request that the Court modify Mr. Hayes’ bail conditions to
reflect that he will be residing in the Southern District of Florida beginning on or about August 8,
2021; that he will be permitted to travel to and from New York (all districts) and Singapore and
all points in between necessary for travel; and that he will comply with Pretrial Services
supervision as directed.

       We are happy to answer any questions the Court may have.

                                                          Respectfully submitted,




                                                          James Joseph Benjamin, Jr.




               One Bryant Park | New York, New York 10036-6745 | 212.872.1000 | fax: 212.872.1002 | akingump.com
         Case 1:20-cr-00500-JGK Document 99 Filed 08/02/21 Page 2 of 2




August 2, 2021
Page 2

cc:   AUSA Samuel Raymond (via ECF)
      AUSA Jessica Greenwood (via ECF)
      USPT Courtney DeFeo (via email)
